Case 20-41308      Doc 43     Filed 03/10/20 Entered 03/10/20 14:44:42              Main Document
                                           Pg 1 of 3


                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MISSOURI                                    Mar 10, 2020
                                 EASTERN DIVISION


                                                         Chapter 11
   In re:

   FORESIGHT ENERGY L.P. , et al.,                       Case No. 4:20-bk-41308

                                       Debtors.          (Joint Administration Requested)




                 VERIFIED MOTION FOR ADMISSION PRO HAC VICE

            Pursuant to the Local Rules of the United States Bankruptcy Court for the Eastern

   District of Missouri, I, Parker J. Milender, move to be admitted pro hac vice to the bar of

   this Court for the purpose of representing Davidson Kempner Capital Management LP

   and certain of its affiliated funds in the instant matter. In support of this motion, I submit

   the following information as required by Local Rule 12.01(F):

            a.     Full name of the movant-attorney:
                   Parker J. Milender

            b.     Address and telephone number of the movant-attorney:
                   Milbank LLP
                   55 Hudson Yards
                   New York, NY 10001
                   Telephone: (212) 530-5000

            c.     Name of the firm or letterhead under which the movant practices:
                   Milbank LLP

            d.     Name of the law school(s) movant attended and the date(s) of graduation
                   therefrom:
                   Georgetown University Law Center, 2014
Case 20-41308     Doc 43     Filed 03/10/20 Entered 03/10/20 14:44:42             Main Document
                                          Pg 2 of 3


          e.      State and federal bars of which the movant is a member, with dates of
                  admission and registration numbers, if any:
                  New York (2014) – Bar No. 5302104
                  U.S. District Court, Southern District of New York (2014)
                  U.S. District Court, Eastern District of New York (2014)

          f.      Movant is a member in good standing of all bars of which movant is a
                  member and movant is not under suspension or disbarment from any bar.

          g.      Movant does not reside in the Eastern District of Missouri, is not
                  regularly employed in this District, and is not regularly engaged in the
                  practice of law in this District.

          Movant attests under penalty of perjury to the truth and accuracy of the foregoing

   facts, and respectfully requests that this motion be granted and that movant be admitted

   pro hac vice to the bar of this Court and be allowed to appear in the instant matter.




                                               -2-
Case 20-41308    Doc 43    Filed 03/10/20 Entered 03/10/20 14:44:42      Main Document
                                        Pg 3 of 3


   Dated:   March 10, 2020
            New York, New York

                                         Respectfully submitted,
                                         MILBANK LLP


                                         /s/ Parker J. Milender
                                         Parker J. Milender
                                         55 Hudson Yards
                                         New York, NY 10001
                                         (212) 530-5000
                                         Fax: (212) 530-5219
                                         pmilender@milbank.com
                                         Counsel to Davidson Kempner Capital
                                         Management LP and certain of its affiliated
                                         funds



   Prepared and submitted by:

   Brian C. Walsh
   Bryan Cave Leighton Paisner LLP
   One Metropolitan Square
   211 North Broadway, Suite 3600
   St. Louis, MO 63102
   (314) 259-2000
   Fax: (314) 259-2020
   brian.walsh@bclplaw.com

   Counsel to Davidson Kempner
   Capital Management LP and certain
   of its affiliated funds




                                         -3-
